Title: To Thomas Jefferson from Stephen Cathalan, Sr., 6 March 1788
From: Cathalan, Stephen, Sr.
To: Jefferson, Thomas


Marseilles, 6 Mch. 1788. Introduces his friend, John Turnbull, to whom he is indebted for the “acquaintance and Friendship of Robt. Morris,” as well as most of his American friends, and without whom his son “had never spocke English”; Turnbull, who, with his wife, will be in Paris a short time, will deliver “the Seven years meteorological observations made by Mr. Bernard, of our observatory.”
